DETAILED ACTION
Application Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to Applicant’s submission dated 10/13/2021.  Claims 1–13 are pending.
Election/Restrictions
Applicant’s election without traverse of claims 7–12 in the reply filed on 10/13/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 7–12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 7 recites the limitation “the passage” in line 6 of the claim; Claim 7 also recites the limitation “the fuel-burning grill”.  There is insufficient antecedent basis for these limitations in the claims.  Since there is no structural relation to “the passage” or “the fuel-burning grill,” the limitations will be disregarded for purposes of examination under §§ 102 & 103.  Appropriate action is necessary.
Claim 11 is separately rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, claim 11 states “the door is perimeter is U-shaped because the door is solid between the upright portions of the “U.”  Appropriate action is necessary.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7 & 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0215380 to Lin.
With regard to claim 7, Lin discloses a temperature adjustment unit (abstract) comprising: a fan unit (10) (Fig. 3A; ¶ 0027); a selectively closable hatch (106, 107) disposed in front of the fan unit (10) (Fig. 3A; ¶ 0028), the selectively closable hatch (106, 107) comprising a door (106, 107) hingeably connected to a plate (Fig. 3A); wherein upon exposure to the door (106, 107) by a stream of air from the fan unit (10), the door (106, 107) is configured to hinge upward (Figs. 3A & 3B; ¶¶ 0028–0029).
With regard to claim 10, Lin further discloses the door comprises a hinge member disposed on an upper edge of the door and connecting the door (106, 107) to the plate, by which the door (106, 107) can hinge upward (Figs. 3A & 3B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8–9 & 11–12 are rejected under 35 U.S.C. 103 as being unpatentable over Lin.
With regard to claim 8, Lin fails to disclose a seal disposed around the perimeter of the door.  However, seals around the perimeter of doors were old and well-known at the time of invention (and subsequent filing) to those of ordinary skill in the art (for example, weather stripping around car doors or doorways in buildings).  As such, It would have been obvious to one of ordinary skill in the art to combine the door of Lin with seals around the doors because such a combination would have had the added benefit of reduced the amount of leakage air that can pass around the door when closed.
With regard to claim 9, Lin further discloses the door (106, 107) is configured to hinge upward when the fan is operating (Figs. 3A & 3B).
Lin fails to disclose a speed of from about 10 ft3/min to about 30 ft3/min. The speed of the fan is a known results-effective variable because the faster the fan speed, the more air admitted through the air inlet.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use a speed from about 10 ft3/min to about 30 ft3/min, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration  Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
With regard to claim 11, Lin fails to disclose the door is substantially u-shaped.  It would have been an obvious matter of design choice to have a door that is substantially u-shaped, since such a modification would have involved a mere change in the shape of a component.  A change in shape is generally recognized as being within the level of ordinary skill in the art when the choice of shape has no significant impact on the operation of the invention.  In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).
With regard to claim 12, Lin fails to disclose the plate is removably attached to a back side of the temperature adjustment unit (10).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the plate removably attached to a back side of the temperature adjustment unit, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.  Having the plate removably attached to the back side of the temperature adjustment unit would have made it easier to repair the doors by having the doors, as a unit, be removed from the temperature adjustment unit. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see attached PTO-892.  Applicant is encouraged to review the cited references prior to submitting a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J LAUX whose telephone number is (571)270-7619. The examiner can normally be reached 8:30-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571) 270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID J LAUX/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
November 19, 2021